RAY, District Judge.
I know of no power in the District Court to limit in any way the effect of the judgment or order of the Circuit Court of Appeals on affirmance of the order of the lower court. The mandate conies down from the Circuit Court of Appeals, and the lower court is bound to obey such mandate and carry it into effect without any limitation whatever. The District Court is a mere instrument to make effectual the mandate sent down. Billings v. Aspen M. & S. Co. (C. C.) 53 Fed. 561; Gaines v. Caldwell, 148 U. S. 228, 13 Sup. Ct. 611, 37 L. Ed. 432; Bissell C. S. Co. v. Goshen S. Co., 72 Fed. 545, 19 C. C. A. 25; Aspen M. & S. Co. v. Billings, 150 U. S. 31, 14 Sup. Ct. 4, 37 L. Ed. 986. No order this court makes in any way limits, restricts, or enlarges the right to apply to the Supreme Court for certiorari, or to appeal. If certiorari may be granted by *971the Supreme Court to review the order of the District Court, there must first be a final order.
Motion denied.